MEMORANDUM**
Obed Norman appeals pro se the district court’s summary judgment in favor of defendants in his Title VII employment discrimination action alleging defendants denied him tenure based on his race and in retaliation for filing a charge with the Equal Employment Opportunity Commission (“EEOC”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Santa Maria v. Pac. Bell, 202 F.3d 1170, 1175 (9th Cir.2000), and we affirm.
The district court properly concluded that Norman did not timely file his charge of discrimination with the EEOC pursuant to 42 U.S.C. § 2000e-5(e)(l). See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 395, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982).
Norman’s contention that equitable tolling applies fails because Norman learned of the allegedly discriminatory fraud investigation well within the limitations period. See Santa Maria, 202 F.3d at 1178.
We need not address the timeliness of Norman’s district court complaint because the district court properly concluded that Norman failed to timely file his EEOC charge. See Zipes, 455 U.S. at 395.
Norman’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.